DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11, 18, and 25-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hickson, US Patent 4,507,396.
	Regarding claims 1, 5-6, 11, 18, and 25-27, Hickson teaches a composite catalyst comprising fumed silica, fumed alumina, or fumed titania and a zeolite which is formed into an extrudate and thus secured in the catalyst support. Hickson teaches potassium supported in the zeolite and also molybdenum, tungsten, cobalt, and/or nickel oxides which are catalytic compounds as well and considered to be metathesis catalysts. See Example 1; column 4, lines 57-66; and column 5, line 59 to column 6, line 
	Regarding claim 2, Hickson teaches particle size of 1/16 inch or about 1.6 mm. See Example 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hickson, US Patent 4,507,396.
	Regarding claims 3 and 4, Hickson teaches using zeolite and fumed silica which both have high surface areas on the order of the claimed range, but the reference is silent regarding the specific value of the composite catalyst. However, it would have 
	Regarding claims 7-10, Hickson is silent regarding the silica to alumina ratio in the zeolite. However, Hickson teaches a wide variety of zeolites including ZSM-5. It would have been obvious to one of ordinary skill in the art to choose the appropriate zeolite as well and its corresponding silica to alumina ratio in order to maximize catalyst activity and selectivity. See column 3, line 53 to column 4, line 56.
	Regarding claims 12-13, Hickson teaches that tungsten can be used and then calcined in oxygen thus providing tungsten (IV or VI) oxide. See column 5, lines 64-67.
	Regarding claims 14-15, Hickson teaches tungsten can be used and that magnesia (magnesium oxide) can also be incorporated thus rendering obvious their selection which meets the claim limitations. See column 4, lines 19-40 and column 5, lines 64-67.
	Regarding claim 16, Hickson teaches at least molybdenum and tungsten oxides since they are calcined in an oxygen-containing gas. See column 5, lines 64-67.
	Regarding claim 17, Hickson is silent regarding the silica to alumina ratio in the zeolite and the overall catalyst. However, Hickson teaches a wide variety of zeolites including ZSM-5. It would have been obvious to one of ordinary skill in the art to choose the appropriate zeolite as well and its corresponding silica to alumina ratio in order to maximize catalyst activity and selectivity. See column 3, line 53 to column 4, line 56. Hickson teaches a ratio of noncolloidal (micron sized which includes the fumed oxides) and colloidal (includes the zeolite) is 95:5 to 5:95. See column 3, lines 53-67. Overlapping ranges are prima facie obviousness. See MPEP 2144.05. 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736